Docket No. 110170.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




HELEN ULDRYCH, Indiv. and as Special Adm’r of the Estate of
Rudolph Uldrych, Deceased, v. VHS OF ILLINOIS, INC., d/b/a
MacNeal Hospital, Appellant (Christopher D. Joyce et al.,
                         Appellees).

                  Opinion filed January 21, 2011.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Garman, and
Burke concurred in the judgment and opinion.
   Justice Theis took no part in the decision.



                             OPINION

    In this appeal, the parties, who were all named as defendants in an
underlying medical malpractice action, argue over the proper statute
of repose to be applied to the defendant hospital’s implied indemnity
claim against the defendant doctors and their employer. In accord with
the determinations made by the circuit and appellate courts, we hold
that section 13–212(a) of the Code of Civil Procedure (735 ILCS
5/13–212(a) (West 2002) (medical malpractice statute of repose))
applies to the hospital’s implied indemnity claim and, consequently,
the claim was untimely filed. We set forth hereafter only those facts
necessary to provide a framework for our disposition.

                           BACKGROUND
    On February 10, 2003, Rudolph Uldrych underwent gastric bypass
surgery at MacNeal Hospital. In February of 2005, Rudolph and his
wife, Helen, timely filed a medical malpractice action against, inter
alia, the physicians who performed the surgery—Drs. Christopher
Joyce and Jeffrey Zawacki—and the physicians’ alleged
employers—Suburban Surgical Associates, Ltd., and MacNeal
Hospital. Rudolph subsequently died, and Helen was appointed special
administrator of his estate. On August 26, 2005, Helen filed, in the
circuit court of Cook County, a second-amended complaint setting
forth claims for survival and wrongful death. In that four-count
complaint, plaintiff alleged, in counts I and III, that Drs. Joyce and
Zawacki were negligent in creating and/or failing to diagnose
Rudolph’s misconstructed bowel segment. Those counts further
alleged that Suburban Surgical was one of the physicians’ employers
and, therefore, vicariously liable. Counts II and IV alleged that Drs.
Joyce and Zawacki were MacNeal Hospital’s actual or apparent
agents and that MacNeal Hospital was vicariously liable for the
physicians’ negligent acts and omissions.
    On August 27, 2008, VHS of Illinois, Inc., d/b/a MacNeal
Hospital, filed a counterclaim against Joyce, Zawacki, and Suburban
Surgical. In its counterclaim, MacNeal alleged that it had agreed to
pay $1 million to settle the underlying malpractice action, and it
sought indemnification.
    On September 19, 2008, the circuit court entered an order
dismissing the underlying medical malpractice action pursuant to a
settlement; however, the order specifically stated that MacNeal
Hospital’s counterclaim would remain pending. On that same day,
MacNeal Hospital filed an amended counterclaim, alleging that Drs.
Joyce and Zawacki were the actual employees or agents of Suburban
Surgical at the time the gastric bypass surgery was performed. The
amended counterclaim further alleged that Dr. Joyce, Dr. Zawacki,
and Suburban Surgical owed MacNeal Hospital an implied,
quasi-contractual obligation for indemnification based on the
assertions contained in the second-amended complaint that Drs. Joyce


                                 -2-
and Zawacki were the actual or apparent agents of MacNeal Hospital.
The amended counterclaim again sought indemnification for the
$1 million that MacNeal Hospital had agreed to pay to settle the
underlying action.
     In response, Joyce, Zawacki, and Suburban Surgical filed section
2–619 motions to dismiss MacNeal’s amended counterclaim, arguing
that the four-year limitation period of the medical malpractice statute
of repose (735 ILCS 5/13–212(a) (West 2002)) applied to MacNeal’s
counterclaim for implied indemnification and that the counterclaim
was not timely filed within the applicable four-year period. On
November 7, 2008, the court granted the motions and dismissed the
counterclaim as time-barred pursuant to section 13–212(a).
     The appellate court affirmed the judgment of the circuit court,
concluding that section 13–212(a) applied, and citing, as supporting
authority, this court’s opinion in Hayes v. Mercy Hospital & Medical
Center, 136 Ill. 2d 450 (1990), and the appellate court’s decision in
Ashley v. Evangelical Hospitals Corp., 230 Ill. App. 3d 513 (1992).
398 Ill. App. 3d 696, 696-700. In so holding, the appellate court
distinguished this court’s decision in Travelers Casualty & Surety Co.
v. Bowman, 229 Ill. 2d 461 (2008). 398 Ill. App. 3d at 700-01.
     As the appellate court noted, this court, in Hayes, held that
third-party actions for contribution are subject to the four-year statute
of repose set forth in section 13–212(a). 398 Ill. App. 3d at 699
(citing Hayes, 136 Ill. 2d at 460-61). As the appellate court observed,
in Hayes, this court discussed the “perceived medical malpractice
insurance crisis” that prompted enactment of the medical malpractice
statute of repose and concluded, “ ‘[b]ecause a suit for contribution
against an insured for damages arising out of patient care exposes
insurance companies to the same liability as if the patient were to have
brought a direct action against the insured, we believe that the term
“or otherwise” in the medical malpractice statute of repose includes
actions for contribution against a physician for injuries arising out of
patient care.’ ” 398 Ill. App. 3d at 699-700 (quoting Hayes, 136 Ill.
2d at 458).
     The appellate panel in this case next cited, and concurred with, the
reasoning of the appellate court in Ashley, wherein that court
extended the reasoning of Hayes to third-party actions for implied
indemnity. Discussing Ashley, the appellate court noted:

                                  -3-
         “The Ashley court observed that, much like the relationship
         between a third-party plaintiff and a third-party defendant in
         an action for contribution, the indemnitee in an implied
         indemnity claim seeks from the indemnitor those damages
         caused by the indemnitor in the underlying suit. Ashley, 230
Ill. App. 3d at 518. This court also noted that, similar to a suit
         for contribution, a claim for indemnification exposes an
         insurance company to the same liability as if the patient had
         brought a direct action against the insured. Ashley, 230 Ill.
         App. 3d at 521. Accordingly, the Ashley court concluded that
         the inclusion of third-party actions for implied indemnity
         within the ambit of the medical malpractice period of repose
         furthers the statute’s legislative intent of enabling insurance
         companies to better predict future liability by reducing the
         extended exposure of physicians and hospitals to medical
         malpractice liability. Ashley, 230 Ill. App. 3d at 521.” 398 Ill.
         App. 3d at 700.
     The appellate panel in this case distinguished Travelers by
emphasizing the medical malpractice context that engendered
MacNeal’s third-party claim for implied indemnity:
              “Unlike the statutes of limitations at issue in Travelers, the
         medical malpractice statute of repose expressly states that it
         applies to actions ‘arising out of patient care.’ Compare 735
         ILCS 5/13–206, 13–214(a) (West 2002), with 735 ILCS
         5/13–212(a) (West 2002).” 398 Ill. App. 3d at 701.
The appellate court observed that the medical malpractice statute of
repose “employs a much broader and different test than most statutes
of limitations,” including section 13–206—governing actions on bonds
and written contracts—and section 13–214(a)—prescribing the repose
period applicable to actions for an act or omission in design and
construction—both of which were at issue in Travelers. The appellate
court opined:
         “[T]he language in Travelers setting forth what courts should
         generally consider when determining which limitations period
         governs is wholly inapplicable. Rather, to determine whether
         an injury has its origin in or is incidental to a patient’s medical
         care and treatment and, thus, falls within the scope of the
         medical malpractice statute of repose, courts must look past

                                    -4-
         the nature of the injury itself and, instead, examine the facts
         from which the injury arose.” 398 Ill. App. 3d at 701.
In light of the holdings and reasoning of Hayes and Ashley, and the
appellate court’s distinguishing analysis of Travelers, the court
concluded that section 13–212(a) applied to MacNeal’s claim for
implied indemnity, and the counterclaim, filed 1½ years after the
expiration of the period of repose, was thus untimely and properly
dismissed. 398 Ill. App. 3d at 702.

               PRINCIPAL STATUTES INVOLVED
    We believe three principal statutes merit discussion: section
13–204 (contribution and indemnity); section 13–205 (the provision
which MacNeal argues applies; a “catchall” statute that also
specifically addresses “actions on unwritten contracts, expressed or
implied”); and section 13–212(a) (the medical malpractice statute of
repose).
    Section 13–204 of the Code (735 ILCS 5/13–204 (West
2002))—the statute designated by the legislature to govern actions for
contribution and indemnity unless otherwise specified—provides in
pertinent part:
        “Contribution and indemnity.
            (a) In instances where no underlying action seeking
        recovery for injury to or death of a person or injury or damage
        to property has been filed by a claimant, no action for
        contribution or indemnity may be commenced with respect to
        any payment made to that claimant more than 2 years after the
        party seeking contribution or indemnity has made the payment
        in discharge of his or her liability to the claimant.
            (b) In instances where an underlying action has been filed
        by a claimant, no action for contribution or indemnity may be
        commenced more than 2 years after the party seeking
        contribution or indemnity has been served with process in the
        underlying action or more than 2 years from the time the
        party, or his or her privy, knew or should reasonably have
        known of an act or omission giving rise to the action for
        contribution or indemnity, whichever period expires later.
            (c) The applicable limitations period contained in

                                  -5-
       subsection (a) or (b) shall apply to all actions for contribution
       or indemnity and shall preempt, as to contribution and
       indemnity actions only, all other statutes of limitation or
       repose ***.
           ***
           (e) The provisions of this Section shall not apply to any
       action for damages in which contribution or indemnification is
       sought from a party who is alleged to have been negligent and
       whose negligence has been alleged to have resulted in injuries
       or death by reason of medical or other healing art
       malpractice.”
Section 13–205 (735 ILCS 5/13–205 (West 2002))—the statute that
MacNeal argues is applicable—provides in pertinent part as follows:
       “[A]ctions on unwritten contracts, expressed or implied, ***
       and all civil actions not otherwise provided for, shall be
       commenced within 5 years next after the cause of action
       accrued.”
Section 13–212(a) (735 ILCS 5/13–212(a) (West 2002))—the
medical malpractice statute of repose, which this court in Hayes held
applicable to contribution actions “arising out of patient
care”—provides as follows:
       “(a) Except as provided in Section 13–215 of this Act, no
       action for damages for injury or death against any physician,
       dentist, registered nurse or hospital duly licensed under the
       laws of this State, whether based upon tort, or breach of
       contract, or otherwise, arising out of patient care shall be
       brought more than 2 years after the date on which the claimant
       knew, or through the use of reasonable diligence should have
       known, or received notice in writing of the existence of the
       injury or death for which damages are sought in the action,
       whichever of such date occurs first, but in no event shall such
       action be brought more than 4 years after the date on which
       occurred the act or omission or occurrence alleged in such
       action to have been the cause of such injury or death.”

                            ANALYSIS
   The applicability of a statute of limitation or repose to a cause of

                                  -6-
action presents a legal question subject to de novo review. Travelers,
229 Ill. 2d at 466. Our “singular concern” in determining which
statute of limitation or repose applies is “to ascertain and give effect
to the legislature’s intent.” Moore v. Green, 219 Ill. 2d 470, 488
(2006). When the spirit and intent of the legislature are clearly
expressed and the objects and purposes of a statute are clearly set
forth, courts are not bound by the literal language of a particular
clause of the statute that might defeat such clearly expressed
legislative intent. In re Application of the County Treasurer, 214 Ill.
2d 253, 259 (2005). We must presume that several statutes relating to
the same subject—in this case periods of repose—are governed by
one spirit and a single policy, and that the legislature intended the
several statutes to be consistent and harmonious. See Wade v. City of
North Chicago Police Pension Board, 226 Ill. 2d 485, 512 (2007);
DeLuna v. Burciaga, 223 Ill. 2d 49, 60 (2006).
    The legislature clearly intended that section 13–204 apply to
actions for “contribution and indemnity” where the underlying action
seeks “recovery for injury to or death of a person” (735 ILCS
5/13–204(a), (b) (West 2002)), the very situation with which we are
confronted here. In fact, the legislature was so adamant that this
section control that it inserted preemptive language into the statute to
ensure that result: “The applicable limitations period contained in
subsection (a) or (b) shall apply to all actions for contribution or
indemnity and shall preempt, as to contribution and indemnity actions
only, all other statutes of limitation or repose ***.” See 735 ILCS
5/13–204(c) (West 2002). This court has in fact acknowledged “both
sections 13–204(a) and 13–204(b) apply *** when the action involves
allocation of damages for implied indemnification” in connection with
“an underlying tort claim for injury to person or property.” Travelers,
229 Ill. 2d at 473-74.
    Notwithstanding the legislature’s clearly expressed intent to
bestow preeminent effect upon section 13–204 with regard to this
particular class of claims, the legislature nonetheless chose to exempt
“any action for damages in which contribution or indemnification is
sought from a party who is alleged to have been negligent and whose
negligence has been alleged to have resulted in injuries or death by
reason of medical or other healing art malpractice” (see 735 ILCS
5/13–204(e) (West 2002))—again, the very situation at hand. The

                                  -7-
inescapable inference to be drawn is that those actions, i.e., ones
arising “by reason of medical or other healing art malpractice,” present
policy considerations so important that the legislature chose to deal
with them elsewhere, in a provision that specifically addresses medical
malpractice. The obvious place for that treatment is the medical
malpractice statute of repose, which applies to actions for “damages
for injury or death against any physician *** or hospital *** whether
based upon tort, or breach of contract, or otherwise.” 735 ILCS
5/13–212(a) (West 2002). This court, in Hayes, has already held that
third-party contribution actions are subject to the four-year statute of
repose set forth in section 13–212(a).
     MacNeal argues that section 13–205 of the Code (735 ILCS
5/13–205 (West 2002)) should apply—the provision that addresses
“actions on unwritten contracts, expressed or implied, *** and all civil
actions not otherwise provided for.” If we were to accept MacNeal’s
argument, we would have to conclude that the legislature took care
to specifically exempt implied indemnity actions, arising out of
“healing art malpractice,” from a provision that would otherwise
control them, only to dump them into what is essentially a generic,
catchall provision. That conclusion is simply inconsistent with the
legislature’s statutory scheme.
     It is irreconcilable with the aim and purpose of the medical
malpractice statute of repose, which this court addressed at length in
Hayes. As this court noted in Hayes, the medical malpractice statute
of repose was the legislature’s response to a perceived medical
malpractice insurance crisis. Hayes, 136 Ill. 2d at 457. In an effort to
address the problem, the legislature enacted the medical malpractice
statute of repose, which ultimately imposed an outside time limit of
four years in which an action could be brought against physicians and
hospitals for actions arising out of patient care. Hayes, 136 Ill. 2d at
457. That definitive period for the filing of actions was viewed as
necessary to prevent extended exposure of physicians and other
hospital personnel to potential liability for their care and treatment of
patients, thereby increasing an insurance company’s ability to predict
future liabilities. Hayes, 136 Ill. 2d at 458. As noted, this court, in
Hayes, determined that a suit for contribution would fall within the
purview of the statute’s broad language and treatment therein would
be consistent with the legislature’s goals:

                                  -8-
             “Because a suit for contribution against the insured for
        damages arising out of patient care exposes insurance
        companies to the same liability as if the patient were to have
        brought a direct action against the insured, we believe that the
        term ‘or otherwise’ in the medical malpractice statute of
        repose includes actions for contribution against a physician for
        injuries arising out of patient care. *** The inclusion of the
        term ‘or otherwise’ following more restrictive language in the
        statute seems to us to indicate that the legislature intended the
        term to be all-inclusive. We believe that the term demonstrates
        the General Assembly’s desire at the time it originally enacted
        the statute to limit a physician’s exposure to liability for
        damages for injury or death arising out of patient care under
        all theories of liability ***.” Hayes, 136 Ill. 2d at 458-59.
    Within two years of this court’s decision in Hayes, the appellate
court, in Roberson v. Belleville Anesthesia Associates, Ltd., 213 Ill.
App. 3d 47, 51 (1991), and Ashley, 230 Ill. App. 3d at 516-22, held
that the reasoning employed by this court in Hayes supports the
inclusion of third-party actions for implied indemnity, arising out of
patient care, within the scope of section 13–212(a). The legislature
appears to have confirmed that the decisions in Hayes, Roberson, and
Ashley reflected its intent and furthered its aims when it subsequently
amended section 13–204 of the Code in a manner consistent with
those authorities.
    In Public Act 88–538, effective January 1, 1995, the legislature
significantly expanded the text and scope of section 13–204, while
refining its language in such a way as to more clearly express its
intent. See Pub. Act 88–538 (eff. Jan. 1, 1995). First, the legislature
evinced its intent to treat actions for contribution and indemnity in the
same manner for purposes of the applicable period of repose. The
legislature took a one-sentence statute, that had addressed only
“contribution among tortfeasors” (see Ill. Rev. Stat. 1989, ch. 110,
par. 13–204), and transformed it into a five-subsection provision that
encompassed both “contribution and indemnity” and contained
specific language meant to guarantee its preemptive effect over “all
other statutes of limitation or repose” (735 ILCS 5/13–204(c) (West
2002))—with one important exception. The legislature chose to
exempt from the statute’s coverage “any action for damages in which

                                  -9-
contribution or indemnification is sought from a party who is alleged
to have been negligent and whose negligence has been alleged to have
resulted in injuries or death by reason of medical or other healing art
malpractice.” 735 ILCS 5/13–204(e) (West 2002). Given the
legislature’s insistence upon the preemptive effect of section 13–204
in actions for contribution and indemnity, the only reasonable
inference to be drawn from this one exemption is that the legislature
intended that the provisions of section 13–204 yield, in this one
instance, to those of a limitations statute that advances even more
important policy considerations, considerations expressly related to
“healing art malpractice.” The only such limitations provision is found
in section 13–212, the medical malpractice statute of repose. The
legislature obviously did not feel the need to specify section 13–212(a)
as the alternate applicable provision by naming it because the
legislature assumed that actions for contribution and indemnity
“arising out of patient care” were already covered there under the “or
otherwise” language contained in that provision. Why? Courts of
review in Hayes, Roberson, and Ashley had so held. There was no
reason for legislators to think otherwise. We find the legislature’s
intent clear and unmistakable: it meant for all actions for damages
“arising out of patient care” to be subject to the limitations of section
13–212, including contribution and indemnity claims—otherwise
falling within the preemptive scope of section 13–204—where the
“action for damages in which contribution or indemnification is
sought” is filed against “a party who is alleged to have been negligent
and whose negligence has been alleged to have resulted in injuries or
death by reason of medical or other healing art malpractice.”
(Emphasis added.) 735 ILCS 5/13–204(e) (West 2002).
     MacNeal’s briefs offer no reasonable explanation why—despite
the obvious applicability and interrelationship of sections 13–204(e)
(contribution and indemnity) and 13–212(a) (medical malpractice),
given these facts—the legislature might have intended to exempt only
contribution and indemnification actions involving alleged medical
malpractice from the purview of section 13–204 and then subject them
to a limitations statute (section 13–205) that has nothing to do with
medical malpractice, the very basis for their exemption.
     Citing, selectively, our decision in Travelers, in an effort to
persuade us that section 13–205 should apply, MacNeal would have

                                  -10-
us focus on “the nature of the liability” involved in its implied
indemnification claim to determine the applicable statute of limitations
or repose. See Travelers, 229 Ill. 2d at 466-67. Citing this court’s
decision in American National Bank & Trust Co. v. Columbus-Cuneo-
Cabrini Medical Center, 154 Ill. 2d 347 (1992),
MacNeal—suggesting it is a “blameless principal”—argues that the
nature of the liability here is quasi-contractual and thus subject to the
coverage of section 13–205. In the end, MacNeal’s argument goes
something like this: (1) section 13–204—the provision designated by
the legislature to apply, generally, to indemnity claims—does not
apply to its implied indemnity claim because the claim seeks
indemnification from a party whose alleged negligence resulted in
injuries or death by reason of medical malpractice; (2) the medical
malpractice statute of repose—which applies to “action[s] for
damages for injury or death *** whether based upon tort, or breach
of contract, or otherwise, arising out of patient care”—does not apply
because MacNeal’s action for damages is not one for injury or death,
but rather a quasi-contractual claim for indemnification. Thus, section
13–205 would apply by default.
     It is debatable whether, hypothetically, a hospital whose reputation
induces a patient to seek treatment therein from a doctor with the
apparent authority of the institution can be deemed a “blameless
principal” when the doctor ultimately commits malpractice. See
generally York v. Rush-Presbyterian-St. Luke’s Medical Center, 222
Ill. 2d 147, 184-85 (2006); Gilbert v. Sycamore Municipal Hospital,
156 Ill. 2d 511, 524-25 (1993). However, resolution of MacNeal’s
culpability is not of direct concern here. The issue of MacNeal’s
“culpability” arises in this instance as a result of MacNeal’s
convoluted attempt to distinguish Hayes. MacNeal argues that the
action for contribution in Hayes involved “the apportionment of
damages among culpable parties,” whereas, MacNeal’s action is one
of a “blameless principal” seeking indemnification. Assuming,
arguendo, that MacNeal is a “blameless principal,” we find its
blamelessness irrelevant for purposes of the pertinent analysis. The
aim of the legislature in enacting any statute of repose is to preclude
the filing of actions after a specified number of years and, in the case
of the medical malpractice statute of repose, the legislature meant to
prohibit all actions “arising out of patient care” that are brought more

                                  -11-
than four years after the date of the alleged malpractice. We again
quote from Hayes, wherein this court held that contribution actions
arising from medical malpractice actions were governed by the
limitations of section 13–212:
         “The inclusion of the term ‘or otherwise’ following more
         restrictive language in the statute seems to us to indicate that
         the legislature intended the term to be all-inclusive. We believe
         that the term demonstrates the General Assembly’s desire at
         the time it originally enacted the statute to limit a physician’s
         exposure to liability for damages for injury or death arising out
         of patient care under all theories of liability ***.” Hayes, 136
Ill. 2d at 458-59.
     Implied indemnity claims arising out of medical malpractice
actions are governed by the same reasoning whether or not the party
seeking indemnity is “culpable.” Indeed, the legislature does not
differentiate in the treatment of contribution and indemnity actions
under the limitation provisions in section 13–204; there is no plausible
basis for doing so once a contribution or indemnity action is removed
from the purview of section 13–204 “by reason of medical or other
healing art malpractice.” See 735 ILCS 5/13–204(e) (West 2002).
     Citing this court’s decisions in American National Bank and
Travelers, MacNeal opines that we must focus on the “nature of the
liability” involved here—characterized as quasi-contractual—to
determine the applicable statute of limitations or repose. MacNeal
ignores the fact that that inquiry is merely a means to an end: the
ascertainment of the applicable statute of repose. See Travelers, 229
Ill. 2d at 466-67. The principal rule of statutory construction is to give
effect to the legislature’s intent. People v. Grever, 222 Ill. 2d 321, 328
(2006). We are confident that we have ascertained the legislature’s
intent in this regard and have expressed the same in our foregoing
analysis. However, we would note that application of Travelers’
analysis to MacNeal’s claim would not bring that claim within the
purview of section 13–205. Travelers unequivocally states that
implied indemnity actions are subject to the provisions of section
13–204. See Travelers, 229 Ill. 2d at 473-74.
     Nor do we find it particularly significant, in light of our
observations and findings heretofore, that this court in Hayes
construed the phrase “or otherwise” more broadly and inclusively in

                                  -12-
the context of the medical malpractice statute of repose than did this
court, implicitly, in Travelers in the context of the construction statute
of repose. See 735 ILCS 5/13–214(a) (West 2002). First, we note that
the phrase, “or otherwise,” appears in two different statutes, with
differing aims and origins, in the midst of differing text. Moreover,
one statute—the medical malpractice statute of repose—is, as we
have found, the legislature’s choice of statutes of repose to apply
where a contribution or implied indemnity claim arises “by reason of
medical or other healing art malpractice.” See 735 ILCS 5/13–204(e)
(West 2002). The legislature has expressed no such statutory
interrelationship with respect to section 13–214(a). Furthermore, this
court, in Hayes, has already construed the phrase “or otherwise” in
the context of the medical malpractice statute of repose, and has
found it to include related actions for contribution. This court, in
Travelers, did not find it necessary to construe the phrase “or
otherwise” in rendering its decision. The medical malpractice statute
of repose—by its text and interrelationship with other limitations
statutes, i.e., section 13–204—clearly subsumes the type of action in
question here, and that is the sole question to be answered. We find
that MacNeal’s counterclaim was properly dismissed as untimely filed
pursuant to the provisions of section 13–212(a) of the Code. 735
ILCS 5/13–212(a) (West 2002).
    For the foregoing reasons, we affirm the judgment of the appellate
court.

    Affirmed.

    JUSTICE THEIS took no part in the consideration or decision of
this case.




                                  -13-